DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/14/2020.

Claim Rejections - 35 USC § 112
Claims 10, 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For claim 10, it is unclear the claimed “an interior space” in lines 2 and 7 is same interior space or different one. Claims 12-14 recite a second signal, it is unclear where the first signal is. 
	
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10, 12-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (CN 101235587 B).
 	Xu et al. disclose a method of operating a dryer appliance, the dryer appliance located within an interior space defined by a structure (Xu et al disclose the dryer appliance is located in a room, paragraph [0006]), the method comprising: directing a flow of hot dry air into a chamber 21 defined within a drum 20 of the dryer appliance (Fig. 5); receiving a signal from an environmental control system (temperature sensor 40, exhausting valve 42, blower 28 and control circuit disclosed in  paragraph [0041]  are considered as environmental control system); and commanding, by the dyer appliance (by control circuit of the dryer appliance), an air handler (valve 42 and blower 28 are considered as air handler as they handle the air flow to the interior of the room) of the environmental control system in communication with the interior space to turn on (i.e. open valve 42) after receiving the signal from the environment control system (paragraph [0042]). The method further comprises receiving a second signal indicative of an atmospheric condition of the interior space from a sensor 40 external to the dryer appliance and located in the interior space or onboard the dryer appliance (Figs. 6-7, paragraphs [0041]-[0042], second signal is received due to the sensor 40 continuously senses the temperature and sends signals).  The atmospheric condition of the interior space is a temperature of the interior space (paragraph [0042]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (CN 101235587 B) in view of Rhee et al. (US 9,785,155 B2).
 	Xu et al. disclose a method of operating a dryer appliance, the dryer appliance located within an interior space defined by a structure (Xu et al disclose the dryer appliance is located in a room, paragraph [0006]), the method comprising: directing a flow of hot dry air into a chamber 21 defined within a drum 20 of the dryer appliance (Fig. 5); receiving a signal indicative of an atmospheric condition external to the dryer appliance (from temperature sensor 40 (Fig. 6)); determining that the indicated atmospheric condition external to the dryer appliance is less than a threshold (paragraph [0042]); and directing a flow of air from the chamber 21 to the interior space after determining that the indicated atmospheric condition external to the dryer appliance is less than the threshold (Figs. 5-7, by open valve 42, paragraph [0042]). Wherein the signal is received from a sensor 40 located in the interior space (paragraph [0041], Figs. 6-7). Wherein the atmospheric condition external to the dryer appliance is a temperature of the interior space (Figs. 6-7, paragraph [0041]).  Xu et al. disclose the claimed invention except for commanding a blower of an HVAC system in communication with the interior space to turn on after determining that the indicated atmospheric condition external to the dryer appliance is less than the threshold, whereby heat and humidity from the dryer appliance are distributed around the interior space. Rhee et al. teach a concept of commanding a blower of an HVAC system in communication with the interior space to turn on after determining that the indicated atmospheric condition within an interior space/external to the dryer appliance (i.e. room temperature, which is considered as atmospheric condition external to the dryer appliance, measured by thermostat 800) is less than a threshold (col. 9, lines 6-10, col. 9, lines 40-46).  Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the . 
Claims 3-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (CN 101235587 B) in view of Rhee et al. (US 9,785,155 B2) as applied to claim 1 as above, and further in view of Forbes, Jr. et al. (US 2014/0368353 A1).
 	For claim 3, Xu et al. further disclose the dryer appliance is located in the interior space (Xu et al disclose the dryer appliance is located in a room, paragraph [0006]). The method of Xu et al. as modified by Rhee et al. as above includes all that is recited in claims 3-4, 6-7 except for the signal is received from an outdoor sensor located in an outdoor space outside of the interior space; wherein the signal is received from a remote database; the signal is received from a smart home system; wherein the atmospheric condition external to the dryer appliance is an outdoor temperature. Forbes, Jr. et al. teach a dryer appliance 30 is located in the interior space and the dryer 30 is controlled in response to the signal received from an outdoor sensor 94 located in an outdoor space outside of the interior space (Fig. 3); the signal received from a remote database 90 (Fig. 3, paragraph [0035]); the signal received from a smart home system 60 (Fig. 3, paragraph [0037]);  the atmospheric condition external to the dryer appliance is an outdoor temperature (paragraph [0038]).  Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the method of . 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (CN 101235587 B) in view of Rhee et al. (US 9,785,155 B2) as applied to claim 9 as above, and further in view of Sanderson (US 4,388,766).
 	The method of Xu et al. as modified by Rhee et al. as above includes all that is recited in claim 9 except for wherein the atmospheric condition external to the dryer appliance is a humidity of the interior space. Sanderson teaches a concept of directing a flow of air from the dryer chamber into a living space (i. e. interior space of a room) based on the existing humidity in the living space (i.e. interior space of a room) (col. 6, lines 22-27, humidity of the interior space external to the dryer appliance is measured by humidity sensor 42 mounted exteriorly of dryer appliance). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the method of Xu et al. to include a step of receiving a signal indicative of a humidity of the interior space external to the dryer appliance as taught by Sanderson in order to control the room temperature/humidity based on the measured existing humidity of the interior space of the room to minimize heat waste or excessive humidity levels in the room. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (CN 101235587 B) in view of Forbes, Jr. et al. (US 2014/0368353 A1).
 	For claim 14, Xu et al. further disclose the dryer appliance is located in the interior space (Xu et al disclose the dryer appliance is located in a room, paragraph [0006]). The method of Xu et al. as above includes all that is recited in claim 14 except for a second signal indicative of an . 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (CN 101235587 B) in view of Sanderson (US 4,388,766).
 	The method of Xu et al. as above includes all that is recited in claim 16 except for wherein the atmospheric condition external to the dryer appliance is a humidity of the interior space. Sanderson teaches a concept of directing a flow of air from the dryer chamber into a living space (i. e. interior space of a room) based on the existing humidity in the living space (i.e. interior space of a room) (col. 6, lines 22-27, humidity of the interior space external to the dryer appliance is measured by humidity sensor 42 mounted exteriorly of dryer appliance). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the method of Xu et al. to include a step of receiving a signal indicative of a humidity of the interior space external to the dryer appliance as taught by Sanderson in order to control the room temperature/humidity based on the measured existing humidity of the interior space of the room to minimize heat waste or excessive humidity levels in the room. 
Response to Arguments
Applicant's arguments filed 2/26/2021 have been fully considered but they are not persuasive to overcome the prior art references.  First, the applicant’s arguments on pages 6-7 of the Remarks are moot due to the Rule 111 Amendment which necessitates the new grounds of rejections above.  Second, on pages 7-8 of the Remarks, the applicant argues that the prior art patents to Xu et al (CN 101235587 B) and Rhee et al. (US 9,785,155 B2) do not teach a dryer appliance and a HVAC/environmental control system interaction as claimed.  The examiner respectfully disagrees with the applicant’s narrow interpretation of the prior art references. The primary prior art reference to Xu et al. discloses locating a dryer appliance within a room and directing  hot and humid exhaust air from the dryer to the room based on the room atmospheric condition indicated from sensor 40 external to the dryer appliance.  Whereas the secondary prior art reference to Rhee et al. teaches a blower control of an HVAC system in communication with the interior space of a room to turn on or off blower of HVAC system based on room temperature. Both references to Xu and Rhee et al. teach the control of room atmosphere.  Therefore, in view of the combined teachings of the prior art references to Xu et al and Rhee et al it is the Office’s position that it would have been obvious to one skilled in the art to modify the method of Xu et al. to include a step of commanding a blower of an HVAC system in communication with the interior space to turn on after determining that the indicated atmospheric condition external to the dryer appliance is less than the threshold as taught by Rhee et al. in order to assist in the heating of the room. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jessica Yuen/
Primary Examiner
Art Unit 3762